         Case 2:20-cv-02770-BMS Document 15 Filed 07/20/20 Page 1 of 10




                           UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA



Maria CAMPBELL DAVIS and Abdel Wahab
ALAUSSOS, on behalf of themselves and all others                Case No. 2:20-cv-02770
similarly situated,

                                                                DECLARATION OF AARON
                    Plaintiffs,                                 KORTHUIS
        v.

U.S. CITIZENSHIP AND IMMIGRATION
SERVICES; Kenneth T. CUCCINELLI, Senior Official
Performing Duties of the Director, U.S. Citizenship and
Immigration Services, in his official capacity; Chad
WOLF, Secretary of the Department of Homeland
Security, in his official capacity; Kathleen BAUSMAN,
Field Office Director, U.S. Citizenship and
Immigration Services, Philadelphia Field Office, in her
official capacity; and William P. BARR, Attorney
General, in his official capacity.

                    Defendants.


I, Aaron Korthuis, declare as follows:

1.      I submit this declaration in support of Plaintiffs’ complaint and motion for class

certification. I am over the age of 18, have personal knowledge of the facts set forth herein, and,

if called as a witness, I could and would testify competently as set forth below.

2.      I am an attorney with the Northwest Immigrant Rights Project, counsel of record for

Plaintiffs. I am appearing pro hac vice before this Court. See Dkt. 12.

3.      Attached are three supporting declarations that were inadvertently omitted from

Plaintiffs’ initial filing of the motion for class certification (Dkt. 2). Counsel for Plaintiffs

therefore respectfully asks that the Court consider these omitted materials as part of the motion

for class certification filed on June 10, 2020.
                                                    1
         Case 2:20-cv-02770-BMS Document 15 Filed 07/20/20 Page 2 of 10




       I declare under penalty of perjury under the laws of the state of Washington and the laws

of the United States that the foregoing is true and correct.

       Executed this 20th day of July, 2020, in Seattle, Washington.



                                                       s/ Aaron Korthuis
                                                       Aaron Korthuis
                                                       Northwest Immigrant Rights Project
                                                       615 Second Avenue, Suite 400
                                                       Seattle, WA 98104
                                                       (206) 816-3872
                                                       (206) 587-4025 (fax)




                                                  2
         Case 2:20-cv-02770-BMS Document 15 Filed 07/20/20 Page 3 of 10




                           UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                      :
 XXXX, on behalf of themselves and all others         :
 similarly situated,                                  :      Civil No.
                                                      :
        Plaintiffs,                                   :
                                                      :
                                                      :
                v.                                    :     DECLARATION OF LORI
                                                      :     ALEXANDER
                                                      :
 U.S CITIZENSHIP AND IMMIGRATION                      :
 SERVICES, et al.,                                    :
                                                      :
        Defendants.                                   :
                                                      :
                                                      :
                                                      :
                                                      :
                                                      :

1.     I submit this declaration in support of Plaintiffs’ class action complaint, motion for class

certification, and forthcoming motion for a preliminary injunction. I am over the age of 18, have

personal knowledge of the facts set forth herein, and, if called as a witness, I could and would

testify competently as set forth below.

2.     I am a currently employed by HIAS Pennsylvania in Philadelphia as Director of

Citizenship and Family Unification Program. I have been at HIAS Pennsylvania for over 41

years and have been a DOJ (formerly (BIA) Accredited Representative since 1979 with my

practice limited to immigration law. I currently supervise a staff of five, which includes two

attorneys, two DOJ Accredited Representatives and one paralegal. In addition to my own

caseload, I am the site leader for a collaborative of agencies working to promote citizenship and

provide application assistance through the New Americans Campaign and also manage a grant

from the Office of Refugee Resettlement for the naturalization of refugees, asylees and other
         Case 2:20-cv-02770-BMS Document 15 Filed 07/20/20 Page 4 of 10




humanitarian groups. I am also an active member of the Naturalization Working Group (NWG),

a collaboration of national and local organizations that is committed to helping legal permanent

residents become American citizens. The NWG works to improve federal policies and practices

relative to naturalization and to educate legislators and policymakers about the need to address

barriers to naturalization.

3.      Prior to the USCIS Philadelphia Field Office suspending routine in-person services on or

about March 18, 2020, in response to the COVID-19 pandemic, I regularly accompanied clients

to naturalization interviews and once in a while accompanied them to naturalization ceremonies

at which a USCIS officer administered the oath of allegiance]. The number of clients that I

accompanied to interviews has varied over the years from one or two a week to over 15 a week.

4.      At the end of the naturalization interview, the USCIS officer usually hands the applicant

for citizenship a form that indicates the outcome of the interview. This is a template form with

boxes next to various interview outcomes, including that the person’s application was

recommended for approval, that a decision could not be made at that time (and would require

supervisory review), more information was needed, or that the applicant did not pass certain

portions of the exam (civics, reading, writing, inadequate medical waiver form, etc.) and would

be called in for a re-examination on these elements.

5.      If the application was approved and a naturalization ceremony was taking place on the

same day of the interview, on rare occasions the officer might tell the person to stay or come

back for the ceremony. More frequently, if the application was approved and there were

openings in oath ceremonies in the upcoming week, the officer offers the applicant the choice of

attending one of those ceremonies if they were free; if not, they would be sent a notice for a

future ceremony date. Most applicants are merely sent ceremony notices via mail within one to
         Case 2:20-cv-02770-BMS Document 15 Filed 07/20/20 Page 5 of 10




two months. Those requesting name changes would be given judicial ceremonies, which may

take several months (and often much more where judicial ceremonies may only be conducted a

few times a year). The majority of Philadelphia's administrative ceremonies are done at the local

office with the exception of a few ceremonies held on special occasions at other locations for

large groups (for example, around July 4).

6.      Prior to mid-March 2020, USCIS held these oath ceremonies at the USCIS Field Office in

Philadelphia. Three ceremonies were held every Monday and three every Friday. Seventy

applicants were invited to each ceremony, with approximately 420 new citizens being naturalized

each week. I was able to confirm this information at a recent Stakeholder Meeting (virtually) with

the Philadelphia Field Office.

7.     In mid-March 2020, USCIS began contacting individuals either by mail or by phone

informing them that their oath ceremonies had been cancelled due to the COVID-19 pandemic.

8.     Our office has a half dozen clients whose oath ceremony were cancelled in this way. To

date, none of my clients whose oath ceremonies were cancelled have had these ceremonies

rescheduled. Becoming a U.S. citizen is very important to our clients, especially to one elderly

client, a former refugee from Bhutan, who had lost her badly-needed SSI benefits because she did

not naturalize within seven years of entry. These benefits will be restored upon her receipt of U.S.

citizenship.

9.     At the aforementioned USCIS Stakeholder Meeting, we were informed plans to resume

oath ceremonies next week. We were told that the ceremonies would be very small (only 5 people

per ceremony) in order to observe important safety measures. They plan to hold several such

ceremonies each day. This would amount to approximately 75 applicants being naturalized each

week, in comparison to the 420 per week being naturalization prior to the pandemic.
            Case 2:20-cv-02770-BMS Document 15 Filed 07/20/20 Page 6 of 10


  10        I. 11111l\ ll••11t1llt•t.1h•1•l11rn 1i111h111't11111lly11f poil111y u1' 1h l11w11 ul'tlto Stllt of

 , ••,111'1.!IVl\'illlh• irntl '"'"' I l11f111d N1111l•11 1h11t tho I llt'J,&l!lllM '"IHI 1111d •orr ' I to the hc1:1t   or my
llllt•Wf{"(f~.,. lllld   h'tll111'

llH~<lllll~I '"'"~·"tiny 11f'.h111t•,
                                           1
                                               (I " ·   111 11111 Holl. l10111111ylv1t11l11


                                                                                                 I .ori Alox.l\nder
         Case 2:20-cv-02770-BMS Document 15 Filed 07/20/20 Page 7 of 10




                           UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                      :
 XXXX, on behalf of themselves and all others         :
 similarly situated,                                  :      Civil No.
                                                      :
        Plaintiffs,                                   :
                                                      :
                                                      :
                v.                                    :     DECLARATION OF REBECCA
                                                      :     HUFSTDER
                                                      :
 U.S CITIZENSHIP AND IMMIGRATION                      :
 SERVICES, et al.,                                    :
                                                      :
        Defendants.                                   :
                                                      :
                                                      :
                                                      :
                                                      :
                                                      :

1.     I submit this declaration in support of Plaintiffs’ class action complaint, motion for class

certification, and forthcoming motion for a preliminary injunction. I am over the age of 18, have

personal knowledge of the facts set forth herein, and, if called as a witness, I could and would

testify competently as set forth below.

2.     I am a licensed attorney, Pennsylvania Bar Number 321155, working in Philadelphia,

PA. I am currently employed by Nationalities Service Center as a Staff Attorney. I have been

employed at Nationalities Service Center for just under four years. My practice is limited to

immigration law, but I handle a range of affirmative and defensive immigration matters.

3.     Prior to the USCIS Philadelphia Field Office suspending routine in-person services on or

about March 18, 2020, in response to the COVID-19 pandemic, I regularly accompanied clients

to naturalization interviews. I estimate that I attended approximately ten naturalization

interviews in the last year and a half. I have also spoken to other attorneys and a Board of
        Case 2:20-cv-02770-BMS Document 15 Filed 07/20/20 Page 8 of 10




Immigration Appeals representative who handle naturalizations in my office.

4.     After a naturalization interview at the Philadelphia Field Office, the interviewing officer

provides the applicant a check-box form that indicates (1) whether he or she passed the English

or civics test; and (2) whether the application has been approved or whether it remains pending.

If the application is approved at the interview, USCIS typically sends a scheduling notice within

one to two weeks after the interview. If the application requires further review, USCIS sends the

scheduling notice when it has been approved, without sending a prior approval notice.

5.      Prior to mid-March 2020, USCIS held these oath ceremonies at its Philadelphia Field

Office several times a week, and also held occasional ceremonies for people changing their names

at the Federal District Court for the Eastern District of Pennsylvania. In my experience there were

approximately fifty to seventy people scheduled for each ceremony.

6.     On March 17, 2020, USCIS announced that its field offices would close on March 18,

2020. At that time, USCIS began issuing notices to individuals informing them that their oath

ceremonies had been cancelled due to the covid-19 pandemic.

7.     I, Rebecca Hufstader, declare under penalty of perjury of the laws of the State of

Pennsylvania and the United States that the foregoing is true and correct to the best of my

knowledge and belief.

Executed this 5th day of June, 2020, in Philadelphia, Pennsylvania.

                                                                      /s/Rebecca Hufstader
                                                                      Rebecca Hufstader, Esq.
                                                                      1216 Arch Street, 4th Floor
                                                                      Philadelphia, PA 19107
                                                                      (215) 893-8400 ext. 1546
                                                                      rhufstader@nscphila.org
Case 2:20-cv-02770-BMS Document 15 Filed 07/20/20 Page 9 of 10
Case 2:20-cv-02770-BMS Document 15 Filed 07/20/20 Page 10 of 10
